From a judgment of conviction for the offense of distilling, making, or manufacturing alcoholic, spirituous, malted, or mixed liquors or beverages, a part of which was alcohol, the defendant appeals. An indeterminate term of imprisonment in the penitentiary was imposed as the law requires.
The appeal here is upon the record proper. There is no bill of exceptions. As the record appears regular in all things, and no error apparent, the judgment of conviction from which this appeal was taken will stand affirmed.
Affirmed.